Title: To Alexander Hamilton from Jeremiah Olney, 29 June 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, June 29, 1790. Asks Hamilton for the “forms of the several returns to be made from time to time.” Thinks that the surveyor should have a boat at Pawtucket to meet incoming ships. Asks for permission to purchase a set of scales and weights. Desires instructions on the collection of a tonnage duty which the state previously levied for defraying the cost of dredging the harbor.
